Fourth Court of Appeals
                                       San Antonio, Texas
                                             September 2, 2020

                                           No. 04-20-00427-CV

IN RE Gustavo GARCIA-SILLER, Archbishop of the Archdiocese of San Antonio, and Acting
on Behalf of the Archdiocese of San Antonio, and Anita Valencia, as Independent Administrator
                               of the Estate of Virgilio Elizondo

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

       On August 31, 2020, relators filed a petition for writ of mandamus and a motion
requesting emergency relief, asking this court to stay the trial court’s August 4, 2020 “Order on
Motion to Compel.” The motion requesting emergency relief is DENIED.

           It is so ORDERED on September 2, 2020.



                                                       PER CURIAM




           ATTESTED TO: _________________________________
                        Michael A. Cruz, Clerk of Court




           1
           This proceeding arises out of Cause No. 2015-CI-08589, styled John Doe v. Roman Catholic Archdiocese
of San Antonio, by and through the Apostolic Administrator and Archbishop Gustavo Garcia-Siller and Archbishop
Emeritus Patrick Flores, their predecessors and successors, as Archbishop of the Roman Catholic Archdiocese of
San Antonio, Father Jesus Armando Dominguez, the Estate of Father Virgilio Elizondo, Deceased; Bishop Gerald
R. Barnes, his predecessors and successors, as Bishop of the Diocese of San Bernardino, in its assumed or common
name; the Roman Catholic Bishop of San Bernardino, a Corporate sole aka Diocese of San Bernardino, pending in
the 131st Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza presiding.